COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


IN RE:   JAMES B. FEINMAN
                                              MEMORANDUM OPINION *
     Record No. 1247-96-3                         PER CURIAM
                                               NOVEMBER 12, 1996



         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (James B. Feinman; Esther S. McGuinn, on
           brief), for appellant.


     James B. Feinman contends that the Workers' Compensation

Commission denied him due process by refusing to hear evidence

regarding his request for a reasonable attorney's fee for

representing Ernest Novello before the commission.    Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     "Code § 65.1-102 [(now Code § 65.2-714)] provides that fees

of attorneys shall be subject to the approval and award of the

Commission."   Hudock v. Industrial Comm'n, 1 Va. App. 474, 477,

340 S.E.2d 168, 171 (1986).   The deputy commissioner awarded

Feinman attorney's fees in the amount of $850.     Feinman did not

seek review of this award; thus, it became final.

     Employer sought review before the full commission on the

narrow issues of whether employer failed to offer Novello a panel

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
of physicians and whether Dr. Haney was Novello's treating

physician.   Feinman filed a three-page written statement on

review, which cited no legal authorities, but instead, recited

witnesses' testimonies in support of Novello's position.     The

full commission affirmed the deputy commissioner's decision, but

did not award Feinman any additional attorney's fees.   Following

the full commission's decision, Feinman moved for an award of

attorney's fees in the amount of $3,970.60, which equalled to

twenty percent of the accrued compensation due Novello.    Novello

did not concur with Feinman's motion.
     The full commission considered Feinman's motion and awarded

him $100 in additional attorney's fees.   In so ruling, the

commission held:
               Given the narrow issue presented on
          Review, the essentially uncontested factual
          situation, and the fact that no authority is
          cited in [Feinman's] limited Review Brief, it
          would appear that little, if any, research
          was required. However, in light of the time
          required to prepare the Brief, we will
          approve an additional fee of $100.00 for
          services rendered by [Feinman's] firm at the
          Review level.


     Based upon this record, we find that the commission provided

Feinman ample opportunity to present evidence concerning his

attorney's fee request.   Therefore, Feinman's due process

argument is without merit.   Moreover, although Feinman obtained a

favorable result for Novello on review, the issue presented by

employer was not complex, and the time and effort expended to

oppose employer's review was not excessive.   Accordingly, we find



                                 2
that the commission did not abuse its discretion in fixing

Feinman's additional attorney's fee at $100, effectively awarding

him a total attorney's fee of $950.

     For the reasons stated, we affirm the commission's decision.

                                                  Affirmed.




                                3